DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 16, 2021 has been entered.

Response to Arguments
Applicant’s arguments, filed November 16, 2021, with respect to the rejection(s) of claims 1 and 3-10 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendment to claim 1.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  Please refer to the detailed discussion below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Anai (U.S. Patent 6,079,428, hereinafter ‘428) in view of Liu et al. (U.S. PGPub 2014/0360539, hereinafter ‘539).
Claim 1: ‘428 teaches an apparatus for removing a resist layer from the edge of a wafer [col. 11, lines 15-48], comprising: a holder used to support the wafer [col. 11, line 28]; and an edge resist removal unit comprising: a solvent dispenser [(50), Fig. 9] configured to spray a solvent onto the photoresist layer of the wafer to generate a dissolved photoresist layer [col. 11, 
	‘428 does not explicitly teach that the solvent dispenser and the suction unit are individually movable toward or away from the wafer.  However, ‘539 teaches it is known for a solvent dispenser part of an edge resist removal unit to adjust the distance between the dispenser and the wafer [reads on “movable toward or away from the wafer”] in order to adjust an amount of the to-be-removed photoresist layer at the edges [paragraphs 26-27].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solvent dispenser of ‘428 to adjust the distance between the dispenser and the wafer as taught by ‘539 because ‘539 teaches it allows for adjusting an amount of the to-be-removed photoresist layer at the edges.  Therefore, the combination of ‘428 and ‘539 teach that the solvent dispenser and the suction unit are individually movable toward or away from the wafer because the solvent dispenser adjusts the distance between the nozzle and the wafer and the suction unit moves parallel to the wafer.
Furthermore, regarding the limitations “a photoresist layer from at least one alignment mark of a wafer”, “the alignment mark is formed in a peripheral region of the wafer”, “the photoresist layer on the alignment mark of the wafer”, and “the wafer”, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining 

	Claim 4: ‘428 and ‘539 teach the limitations of claim 1 above.  ‘428 also teaches that the solvent dispenser includes a movable arm [col. 6, lines 41-44; col. 7, lines 5-9] and a nozzle connected to the movable arm [col. 6, lines 45-46; col. 7, lines 40-47], wherein the nozzle is configured to be inclined with respect to a surface of the wafer [Figs. 11B-C; col. 11, lines 40-53], and an outlet of the nozzle faces toward the edge of the wafer [Figs. 11B-C; col. 11, lines 40-53].

Claim 7: ‘428 and ‘539 teach the limitations of claim 1 above.  ‘428 teaches that the solvent dispenser and the suction unit are movable together along a direction that is parallel to a surface of the wafer [col. 6, lines 41-44; col. 9, lines 6-10; col. 10, lines 16-19].

Claim 21: ‘428 and ‘539 teach the limitations of claim 1 above.  ‘428 also teaches a nozzle of the solvent dispenser is inclined with respect to a surface of the wafer and faces toward the edge of the wafer [Figs. 11B-C; col. 11, lines 40-53].

Claim 22: ‘428 and ‘539 teach the limitations of claim 1 above.  The exhaust rate of the suction unit is a result effective variable.  The exhaust rate affects the speed at which the dissolved resist can be recovered.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the exhaust rate, since it has been held that where the general conditions of a claim are disclosed in the prior .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Anai (U.S. Patent 6,079,428, hereinafter ‘428) in view of Liu et al. (U.S. PGPub 2014/0360539, hereinafter ‘539) as applied to claim 1 above, and further in view of Tateyama et al. (U.S. Patent 5,803,970, hereinafter ‘970).
Claim 3: ‘428 and ‘539 teach the limitations of claim 1 above.  ‘428 teaches that the solvent dispenser comprises a motor used to drive the solvent dispenser forward and backward [col. 6, lines 41-44 and 58-60].  
As discussed above, the combination of ‘428 and ‘539 teach adjusting the distance between the solvent dispenser and the wafer, but they do not teach explicitly teach a cylinder used to drive the solvent dispenser up and down.  However, ‘970 teaches a known way to adjust the distance between a solvent dispenser and a wafer is by using a cylinder [col. 28, lines 46-48] in an edge resist removal apparatus [col. 27, lines 6-9 and 20-23].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cylinder as taught by ‘970 as the means for adjusting the distance between the solvent dispenser and the wafer of modified ‘428 because ‘970 teaches it is a known way of adjusting distance between solvent dispensers and wafers. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Anai (U.S. Patent 6,079,428, hereinafter ‘428) in view of Liu et al. (U.S. PGPub 2014/0360539, hereinafter ‘539) as applied to claim 1 above, and further in view of Konishi et al. (U.S. PGPub 2012/0160279, hereinafter ‘279).
Claim 5: ‘428 and ‘539 teach the limitations of claim 1 above.  ‘428 teaches a solvent supply to supply the solvent to the nozzle [col. 6, lines 45-46] and a pipe connected to the solvent dispenser for supplying the solvent [col. 6, lines 49-53].  ‘428 teaches a flow rate control valve [col. 6, lines 54-55], but it does not explicitly teach a flow meter that is provided on the pipe for measuring the flow rate of the solvent flowing in the pipe.  However, ‘279 teaches it is known to utilize a flow meter on piping used to supply fluid wherein the flow meter is provided to measure the flow rate of the fluid in the pipe [paragraph 64].  It would have been obvious to one of ordinary skill in the art, with predictable results, to modify ‘428 and ‘539, to include the flow meter of ‘279, with no change to their respective function, for the purpose of measuring a flow rate of a supply fluid in order to ensure the desired amount of fluid is being dispensed.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination, (i.e. the combination of known elements into a single device) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claims 8, 9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Anai (U.S. Patent 6,079,428, hereinafter ‘428) in view of Liu et al. (U.S. PGPub 2014/0360539, hereinafter ‘539) as applied to claim 1 above, and further in view of Winter et al. (U.S. PGPub 2009/0211603, hereinafter ‘603).
Claims 8 and 9: ‘428 and ‘539 teach the limitations of claim 1 above.  ‘428 teaches a spin chuck [col. 6, lines 18-21 and 38-40; col. 11, lines 27-28; reads on “a driving mechanism connected to the holder and used to drive the holder and the wafer to rotate”].
‘428 and ‘539 do not explicitly teach an alignment unit used to determine the position of the alignment mark of the wafer by searching for an orientation notch on the wafer and used to generate a position signal; and the driving mechanism is used to drive the holder and the wafer to rotate according to the position signal from the alignment unit, so that the alignment mark reaches a position where an outlet of the solvent dispenser and an inlet of the suction unit are aligned with and close to the alignment mark.  However, ‘603 teaches a wafer processing apparatus that determines a first wafer position using sensors to measure positions [reads on “alignment mechanism”; paragraphs 120 and 41] and position the cleaning system at the location indicated by the sensors [reads on “generate a position signal”; paragraphs 137 and 120] wherein a translation unit coupled to a wafer table can be used to align the wafer table in one or more directions and can be used to rotate the wafer table [reads on “a driving mechanism connected to the holder and used to drive the holder and the wafer to rotate according to the position signal from the alignment unit”; paragraph 32]. ‘603 teaches placing the processing system proximate to the determined position in order to process the wafer using the determined first wafer position [paragraph 137]. It would have been obvious to one of ordinary skill in the art, with predictable results, to modify ‘428 and ‘539, to include the alignment unit and driving mechanism of ‘603, with no change to their respective function, for the purpose of processing a wafer by determining where a processing system should be positioned based on a position determined by the alignment mechanism.  All of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 

Claim 23: ‘428, ‘539, and ‘603 teach the limitations of claim 8 above. Regarding the limitation “the at least one alignment mark includes a first alignment mark positioned at 55o from the orientation notch and a second alignment mark positioned at 235o from the orientation notch”, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  See MPEP 2115.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Anai (U.S. Patent 6,079,428, hereinafter ‘428) in view of Liu et al. (U.S. PGPub 2014/0360539, hereinafter ‘539) as applied to claim 1 above, and further in view of Yoshihara et al. (U.S. PGPub 2013/0174873, hereinafter ‘873).
Claim 10: ‘428 and ‘539 teach the limitations of claim 1 above.  ‘428 and ‘539 do not explicitly teach a drain unit to collect the solvent falling from the wafer.  However, ‘873 teaches that an apparatus for processing substrates with solvents that utilizes a liquid collecting unit that includes a drain used to collect the solvent falling from the wafer [paragraphs 68 and 83].  It would have been obvious to one of ordinary skill in the art, with predictable results, to modify 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE R BLAN whose telephone number is (571)270-1838. The examiner can normally be reached M-F 7 AM-3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/NICOLE BLAN/Primary Examiner, Art Unit 1759